Dismissed and Memorandum Opinion filed March 2, 2006








Dismissed and Memorandum Opinion filed March 2, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00140-CR
____________
 
FLOYD AUGUSTA HAYMOND,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
232nd District Court
Harris County,
Texas
Trial Court Cause No. 1025840
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offense of possession
of a firearm.  In accordance with the
terms of a plea bargain agreement with the State, the trial court sentenced
appellant on September 29, 2005, to confinement for one year in the Harris
County Jail.  Appellant filed a pro se
notice of appeal.  We dismiss the
appeal.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 2, 2006.
Panel consists of Justices
Anderson, Edelman, and Frost. 
Do Not Publish C Tex. R. App.
P. 47.2(b).